Citation Nr: 1445584	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Meniere's disease with transmastoid labrynthectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his May 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a local VA office hearing.  Subsequently, on a February 2014 Duty to Assist letter, the Veterans' Law Judge, who was to preside over the Veteran's hearing, noted that the hearing was cancelled.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

The issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for Meniere's disease with transmastoid labrynthectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran currently has a left ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in August 2010.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in March 2012.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs), pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to assess his hearing loss in December 2010.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.
II.  Legal Criteria 
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
Certain chronic disabilities, such as hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) (2013) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319  (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay Statements

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that he should be entitled to service connection for a left ear hearing loss disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 C.F.R. § 3.385 (2013), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board finds that service connection for a left ear hearing loss disability is not warranted because the Veteran's hearing is clinically normal.  A disability for VA purposes is not found.  Id.

The Veteran filed a claim for entitlement to service connection for left ear hearing loss in August 2010.  On the Veteran's DD Form 214, his military occupational specialty (MOS) is listed as aircraft mechanic and repairmen.  As such, noise exposure is conceded.

On the Veteran's July 1968 Report of Medical Examination, the Veteran's health was notes as normal and no hearing loss was noted.  On the Veteran's July 1968 Report of Medical History, the he noted that he was in good health, had no ears, nose, or throat problems, had no hearing loss, and had never worn hearing aids.  On a June 1969 Report of Medical Examination, the Veteran's health was noted as normal and no hearing loss was reported.  On the Veteran's June 1969 Report of Medical History, he noted that his health was good, he had no ears, nose, or throat problems, had no hearing loss, and had never worn hearing aids.  On the Veteran's January 1971 Report of Medical Examination, his health was noted as normal, and his audiometric test results were normal.  However, the examiner wrote that the Veteran had hearing loss in his left ear, without giving any explanation.  On the Veteran's January 1971 Report of Medical History, he noted that he was in good health, and even though the examiner on his Report of Medical examination wrote that the Veteran had hearing loss in his left ear, the Veteran himself noted that he had no ears, nose, or throat problems, no hearing loss, and had never worn hearing aids.  The Veteran made no mention of hearing loss in his left ear.

The Board notes that there are no reports of the Veteran complaining or mentioning hearing loss, or any ear-related injury during service, and there are no post-service VA treatment records for hearing loss either.

In a December 2010 Compensation and Pension (C&P) Audio examination, the VA examiner noted that the Veteran first started noticing hearing problems in his right ear in the mid 1970's.  There was no mention of when the Veteran started noticing hearing problems in his left ear.  

When examined, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
25
15
10
25
25

The Maryland CNC Word List Speech recognition score for the Veteran's left ear was 96 percent.

The VA examiner noted that the Veteran's left ear was within normal limits for hearing sensitivity through 6000 Hz and a mild sensorineural hearing loss at 8000 Hz.  Speech reception threshold was 15 dB hearing loss, consistent with pure-tone average.  The Veteran's word recognition score was 96 percent.  The VA examiner wrote that the Veteran's left ear hearing loss was not disabling per 38 C.F.R. § 3.385 (2013).

In February 2011, an otolaryngologist reviewed the Veteran's claims file for a C&P addendum note.  The Veteran's left ear was not addressed.

The Board has not overlooked the Veteran's statements with regard to his left ear hearing loss.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, including observing his symptoms both in, and after, service.  See Layno v. Brown, 6 Vet. App. 465 (1994).

In his March 2011 notice of disagreement, the Veteran wrote that when he was discharged from active duty, he was told by the doctor that he had slight hearing loss in one ear.  He wrote that he told the doctor, at the time of his separation, that he did not notice any hearing loss during normal conversations, but was more interested in getting home than having a more in-depth audio examination.  The Veteran further wrote that he was trained to work on turbine engines which caused his hearing loss.  

The Board notes that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran is not competent to offer an opinion regarding the etiology of his left ear hearing loss because he does not have medical training.  The question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is not probative.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).
The Veteran fails to meet the most fundamental requirement for any claim for service connection; the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).

As such, the objective medical findings and opinions provided by December 2010 C&P examiner have been accorded greater probative weight and outweigh the Veteran's lay statements of etiology.

The Board finds there is no existence of a current left ear hearing loss disability.  See Brammer, 3 Vet. App. at 225 (1992).  Furthermore, the Veteran did not exhibit a left ear hearing loss disability, for VA purposes, at any time since service discharge.

Because there is no disability for VA purposes, the need not consider presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1) (West 2002), but finds that a clear preponderance of the evidence is against a finding that left ear hearing loss had its onset during active duty service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. 
§ 5107(West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a left ear hearing loss disability is denied.






REMAND

In the December 2010 C&P examination report, the VA examiner stated that he could not opine as to the Veteran's right ear hearing loss and tinnitus without resorting to speculation.  The examiner stated that an opinion may be obtained from an otolaryngologist.  

In a February 2011 C&P Addendum note, an otolaryngologist reviewed the Veteran's records and claims folder and opined that it was more likely than not that the Veteran's right ear hearing loss and right ear tinnitus were secondary to his surgery and/or his right ear Meniere's disease.  He noted that a labyrinthectomy, which the Veteran had in 2003, is known to produce hearing loss and that Meniere's disease is known to be associated with tinnitus.  The Board notes that no opinion as to the etiology of the Veteran's Meniere's disease was given in either the December 2010 C&P examination report, or the February 2011 C&P Addendum note.

Because the February 2011 C&P Addendum examiner opined that the Veteran's right ear hearing loss and tinnitus were more likely than not secondary to his surgery and Meniere's disease, the Board finds that they are inextricably intertwined with the issue of entitlement to service connection for Meniere's disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined). Therefore, the claim for service connection for Meniere's disease must be addressed before the Board can adjudicate these other issues.  As such, they are deferred.

Because neither the December 2010 C&P Audio examination or the February 2011 C&P Addendum note addressed the etiology of the Veteran's Meniere's disease, the Board finds that they are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  As such, a remand is necessary to obtain an opinion, from an otolaryngologist, regarding the etiology of the Veteran's Meniere's disease.


Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his Meniere's disease.  All requests for records and responses must be associated with the claims folder.

2. After completion of the above, the Veteran should also be scheduled for the appropriate examination to determine the nature and likely etiology of his Meniere's disease.  The Veteran should be examined by an otolaryngologist.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the otolaryngologist should respond as to whether it is at least as likely as not (A 50 percent probability or greater) that Meniere's disease was incurred in, or is otherwise related to active duty service, to include conceded acoustic trauma in service.  The otolaryngologist is also requested to comment on the Veteran's July 1968 Report of Medical History where it was noted that the Veteran experienced dizziness.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. If the otolaryngologist finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


